Order entered March 12, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00577-CV

   NIXDORF GMBH & CO. KG AND WATERCREST PARTNERS, L.P., Appellants

                                            V.

                TRA MIDLAND PROPERTIES, LLC, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-06190

                                        ORDER
       Before the Court is appellees’ March 7, 2018 unopposed third motion for extension of

time to file appellees’ brief. We GRANT the motion and ORDER appellees’ brief filed on or

before MARCH 14, 2018.       We caution appellees that further extension requests will be

disfavored.


                                                   /s/   DAVID EVANS
                                                         JUSTICE